J-S45042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CLINTON DUNN                            :
                                         :
                   Appellant             :   No. 102 EDA 2020

         Appeal from the PCRA Order Entered November 12, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0009554-2009

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                       FILED OCTOBER 27, 2020

     Clinton Dunn (Appellant) appeals pro se from the order dismissing as

untimely his serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court summarized the pertinent procedural history:

         On March 14, 2011, [Appellant] voluntarily, intelligently, and
     knowingly entered a negotiated guilty plea to the charges of
     Unlawful Contact with a Minor (F1), Statutory Sexual Assault (F2),
     Incest (F2), and Corruption of Minors (M1) on bill of information
     CP-51-CR-0009554-2009. Following the plea, th[e trial court]
     imposed the negotiated sentence of [two-and-a-half to five] years
     of incarceration on the Corruption of Minors charge and deferred
     the remainder of sentencing until October 14, 2011 for the
     completion of a report by the Sexual Offenders Assessment Board.
     On October 14, 2011, th[e trial court] found [Appellant] to be a
     sexually violent predator and subsequently imposed the
     negotiated aggregate sentence of [17½ to 50] years of
     incarceration.

PCRA Court Opinion, 11/12/19, at 1 (unnumbered).
J-S45042-20


       Appellant did not pursue a direct appeal.               In the ensuing years,

beginning in March 2013, Appellant filed numerous untimely and unsuccessful

PCRA petitions. On July 3, 2019, Appellant filed a pro se motion challenging

his designation as a sexually violent predator (SVP) under the Pennsylvania

Sexual Offender Registration and Notification Act (SORNA), 42 Pa.C.S.A. §§

9799.10-9799.41,        and     requesting     relief   from   SORNA’s   registration

requirements.      The PCRA court properly construed the motion as a PCRA

petition.1

       On August 14, 2019, the PCRA court issued notice of intent to dismiss

Appellant’s petition without further proceedings pursuant to Pennsylvania Rule

of Criminal Procedure 907. On August 26, 2019, Appellant filed a response.

On November 12, 2019, the PCRA court dismissed Appellant’s petition. This

timely appeal followed.2



____________________________________________


1  The PCRA provides that “the action established in this subchapter shall be
the sole means of obtaining collateral relief and encompassing all other
common law remedies for the same purpose that exists when this subchapter
takes effect ....” 42 Pa.C.S.A. § 9542. Our Supreme Court has held that “the
PCRA subsumes all forms of collateral relief, including habeas corpus, to the
extent a remedy is available under such enactment.” Commonwealth
v. West, 938 A.2d 1034, 1043 (Pa. 2007) (emphasis in original). Further,
this Court has stated that “claims challenging application of SORNA’s
registration provisions . . . are properly considered under the PCRA.”
Commonwealth v. Greco, 203 A.3d 1120, 1123 (Pa. Super. 2019).
2  The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal or issue an opinion as provided in Pennsylvania Rule
of Appellate Procedure 1925, presumably because “the reasons for the order
. . . already appear of record.” Pa.R.A.P. 1925(a)(1).

                                           -2-
J-S45042-20


      Appellant presents several issues for our review, which he states as

follows:

      A.   DID APPELLANT RECEIVE A FAIR AND IMPARTIAL PLEA
           AGREEMENT[?]

      B.   IS THE MEGAN’S LAW REQUIREMENT OF LIFE TIME
           UNCONSTITUTIONAL[?]

      C.   WAS THERE ANOTHER ALTERNATIVE FOR APPELLANT AT
           THE TIME THIS AGREEMENT WAS DRAFTED[?]

      D.   DID INEFFECTIVE ASSISTANCE OF COUNSEL PLAY A ROLE
           IN APPELLANT ACCEPTING THE AGREEMENT[?]

      E.   HAS APPELLANT’S        CONSTITUTIONAL     RIGHTS    BEEN
           VIOLATED[?]

      F.   IS THERE A FAVORABLE SOLUTION TO THIS CASE AT
           BAR[?]

      G.   IS THE LIFETIME MEGAN’S            LAW    BEEN     FOUND
           UNCONSTITUTIONAL[?]

      H.   HAS THE SEXUAL VIOLENT PREDATORY STATUS BEEN
           DEEMED UNCONSTITUTIONAL AND COURTS MAY NO
           LONGER HOLD SEXUAL VIOLENT PREDATORY HEARINGS[?]

      I.   HAS ALL FOUR VERSIONS OF MEGAN’S LAW BEEN DEEMED
           UNCONSTITUTIONAL[?]

      J.   IS THE APPELLANT SERVING AN ILLEGAL SENTENCE AND
           OBLIGATION      WHICH     VIOLATES     NUMEROUS
           CONSTITUTIONAL RIGHTS[?]

      K.   SHOULD APPELLANT BE RE-SENTENCED TO A LESSER
           TIME[?]

Appellant’s Brief at 7 (unnumbered).

      Before we address Appellant’s substantive claims, we must determine

whether we have jurisdiction. “Pennsylvania law makes clear no court has

                                   -3-
J-S45042-20


jurisdiction to hear an untimely PCRA petition.” Commonwealth v. Monaco,

996 A.2d 1076, 1079 (Pa. Super. 2010) (quoting Commonwealth v.

Robinson, 837 A.2d 1157, 1161 (Pa. 2003)). A petitioner must file a PCRA

petition within one year of the date on which the petitioner’s judgment became

final, unless one of the three statutory exceptions applies:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1). A petitioner must file a petition invoking one of

these exceptions “within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2). If a petition is untimely, and the

petitioner has not pled and proven an exception, “neither this Court nor the

trial court has jurisdiction over the petition. Without jurisdiction, we simply

do not have the legal authority to address the substantive claims.”

Commonwealth v. Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)).

      Here, the PCRA court explained that because Appellant did not pursue a

direct appeal, his judgment of sentence “became final on November 13, 2011,


                                      -4-
J-S45042-20


thirty (30) days after th[e trial court] imposed sentence on October 14, 2011;

thus, the deadline for a PCRA petition was November 13, 2012.” PCRA Court

Opinion, 11/12/19, at 4 (unnumbered); see also 42 Pa.C.S.A. § 9545(b)(3)

(stating that a judgment of sentence becomes final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review”). As Appellant filed the instant PCRA petition on July

3, 2019, it is facially untimely, and we lack jurisdiction to reach the merits of

the appeal unless Appellant has pled and proven one of the three timeliness

exceptions. See 42 Pa.C.S.A. § 9545(b)(1); see also Derrickson, 923 A.2d

at 468.

      Our review of the record reveals that Appellant has made no attempt to

plead or prove any timeliness exception in his PCRA petition, nor does he

attempt to do so on appeal. See Motion, 7/3/19; see also Appellant’s Brief

at 2-14. Within his petition, Appellant claims ineffective assistance of counsel

and assails SORNA; however, Appellant does not claim that he has satisfied

an exception to the PCRA’s time bar. Likewise, in his brief, Appellant argues,

inter alia, that he was charged with the wrong crimes, his plea was invalid, his

sentence was harsh, the sentencing judge “lacked competency,” and his

counsel was ineffective — all without reference to the statutory exceptions to

the PCRA time bar set forth in Section 9545(b)(1). See id. Accordingly, we




                                      -5-
J-S45042-20


lack jurisdiction and authority to address Appellant’s substantive claims. See

Derrickson, 923 A.2d at 468.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2020




                                    -6-